An unpublishd order shall not be regarded as precedent and shall not be cited as legal authority. SCR 123.

IN THE SUPREME COURT OF THE STATE OF NEVADA

 

 

ARTHUR DANIEL name, No. 68803
Appellan’tz,
ve. k.
OFELIA L. MONJE, D.D.A.; STEVEN B. F E L E E}
WOLFSON, DA; ERIKA D. BALLOU,
D.P.D.; AND PHILIP JLKOHN, amen, SEP 2 8 2015
—--—-  TRACE K, LFNUEMAN

CLERK OF super—35:5 CDURT

av A
DEPUTY CLERK

ORDER DISMISSING APPEAL
This is a pro ee appeal from an order dismissing appellant’s
I complaint. Our review ef the documents submitted to this court pursuant
to N RAP 3(g) reveals a jurisdictional defect. Speciﬁcally, it appears that it
was prematurely ﬁled, before the entry of aﬁna]. written judgment, and is
% therefore of no. effect” See NRA? 4430(1); Rust LL Clark Cty. Scheol IS‘ieltmlcrtg
103 Nev. 686, 747 P.2d 1380 (1987). Accerclingly, we
ORDER this appeal DISMISSED.

 

cc: Hon. James CJi'cmlszetl;3 District Judge
Arthur Daniel Maya
Clark County District Attorney
Eighth District Ceurt Clerk

ﬁummﬁ Guam
a?

Harem

:0; 19m. «@5- t   r